Citation Nr: 0935364	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1974 to May 1978 
and from May 1978 to September 1979.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown 
to have been present in service, or for many years 
thereafter, nor is it shown to be the result of any incident 
occurring during military service.

2.  The Veteran's current bilateral hearing loss is not shown 
by the medical evidence of record to have been caused or 
aggravated by his service-connected paranasal sinusitis.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred, and was not proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West  2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.385 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100,  
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008);  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444  
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist  
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's April 2005 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(finding that where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board  remanding for the issuance of a VCAA notice followed 
by readjudication of  the claim by the RO); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO also scheduled the Veteran for the appropriate VA 
examination to obtain a medical opinion concerning the 
etiology of his current bilateral hearing loss.  Based on the 
evidence of record, the VA examiner concluded that an 
etiology opinion could not be provided however, without 
resorting to speculation.

In an August 2009 informal hearing presentation, the 
Veteran's representative requested that a new VA audiological 
examination be conducted in order to address the issue of 
perforated eardrums.  However, the October 2006 VA 
audiological examiner addressed this issue.  Specifically, 
the VA examiner noted the Veteran's reported history of 
perforated eardrums in service.  The VA examiner also noted 
that the Veteran's service treatment records were negative 
for any indication of perforated eardrums.  Thus, this 
information was before the VA examiner during the October 
2006 VA examination, yet the examiner was unable to find a 
causal link without resorting to speculation between the 
Veteran's reported inservice complaints of perforated 
eardrums and his current bilateral hearing loss.  Finally, as 
to his hearing loss being secondary to his service-connected 
paranasal sinusitis, there is no competent evidence of record 
that his current hearing loss may be associated with this 
condition.  Specifically, at no time during the Veteran's 
treatment for paranasal sinusitis in service was there any 
indication that his hearing was compromised.  Additionally, a 
March 2005 VA examination noted that the Veteran's ear canals 
and tympanic membranes were normal.  An August 2005 VA 
treatment report noted that acoustic admittance findings were 
suggestive of normal middle ear function in the right ear and 
normal pressure with normal admittance in the left ear.  
Accordingly, an additional VA examination is not warranted.

There is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini, 18 Vet. App. at 112.

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, 16 Vet. App. at 183.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 20 Vet. App. at 537; see 
also Dingess/Hartman, 19 Vet. App. at 486;  Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); ____ S.  Ct. ____, 
2009 WL 1045952, U.S., April 21, 2009 (No. 07- 1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by him or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (finding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi,  3 Vet. App. 503, 505 (1992). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is forty decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Historically, the Veteran served on active duty in the Navy 
from June 1974 to May 1978, and from May 1978 to September 
1979.  In his April 2005 claim for service connection for 
bilateral hearing loss, as well as in various statements he 
has submitted in support of his claim, the Veteran contends 
that his current bilateral hearing loss was caused by his 
military service.  Specifically, the Veteran claims that 
while he was attending submarine school at a Navy submarine 
base in October 1974, he underwent testing in a pressure 
chamber 100 feet below sea level, which caused popping and 
bleeding in his ears.  The Veteran also claims that his 
current service-connected paranasal sinusitis has damaged his 
hearing.  

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatments of bilateral hearing 
loss.  

During the Veteran's March 1974 enlistment examination, an 
audiological evaluation revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
5
LEFT
15
10
5
5
        
5

During a September 1974 inservice audiological evaluation, 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
5
LEFT
15
10
5
5
        
5

During a November 1974 submarine duty examination, it was 
noted that the Veteran was unable to equalize and withstand 
50 pounds per square inch at 112 feet.  An audiological 
evaluation conducted at this time revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
        
0
LEFT
0
0
0
10
        
0

During the Veteran's undated re-enlistment examination, on an 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
        
15
LEFT
10
10
10
15
        
25

Post-service, in May 1980, the Veteran underwent a VA 
examination in connection with his claim for service 
connection for a sinus condition.  It was reported that 
"[h]e seems to hear ordinary conversational voice normally 
but he also admits he may be gradually losing some of his 
hearing."

In March 2005, the Veteran underwent a VA examination in 
connection with his claim for entitlement to an increased 
evaluation for paranasal sinusitis.  At the examination, the 
Veteran reported that during a qualifying test for submarine 
service, he could only be submerged 20 feet into the pressure 
chamber due to popping of his ears.  The Veteran also 
reported that he was discharged from the Navy due to symptoms 
of nasal congestion and discharge, coughing, sneezing, and 
face pain.  Upon examination, it was reported that ear, nose, 
and throat examinations were within normal limits with minor 
exceptions, and the ear canals and tympanic membranes were 
normal.  X-radiographies (x-rays) of the paranasal sinuses 
revealed no soft tissue haziness, mucosal thickening, or 
fluid levels.  The impression was unremarkable radiographic 
examination of the paranasal sinuses.  

August 2005 VA treatment records noted the Veteran's chief 
complaint of hearing loss.  Specifically, the Veteran 
complained of a gradual decrease in hearing for many years.  
He reported a history of barotrauma with tympanic membrane 
perforations while in the military.  He also reported 
military and work related noise exposure, as well as 
intermittent bilateral tinnitus.  The VA physician reported 
that test results revealed a mild sensorineural hearing loss 
in the right ear and mild to moderate sensorineural hearing 
loss in the left ear.  His word recognition scores were 92 
percent in the right ear and 100 percent in the left ear.  
The VA physician reported that "[a]coustic immitance 
findings [were] suggestive of normal middle ear function [in 
the right ear] and normal pressure with normal [admittance in 
the left ear]."  Finally, it was reported that ipsilateral 
acoustic reflexes were present at 1000 Hertz in the right ear 
and absent at 1000 Hertz in the left ear.  The VA physician 
noted that "[t]his degree of hearing loss can cause 
significant communication problems that could be helped with 
binaural hearing aids."  

The Veteran underwent a VA audiological examination in 
October 2006.  The claims file was reviewed.  It was noted 
that hearing examinations conducted in March 1974, September 
1974, and November 1974 indicated that hearing was within 
normal limits, and an undated re-enlistment examination 
revealed mild hearing loss in the left ear.  It was also 
noted that a November 1974 medical record indicated "ear 
problems on pressure test."  Finally, it was noted that 
there were no reports of perforated tympanic membranes found 
in the Veteran's service treatment records.

The Veteran reported no pre-military noise exposure, no post-
military noise exposure, and military noise exposure from 45 
caliber pistol and rifle training (for which he used hearing 
protection).  The Veteran also reported an intermittent, 
bilateral, ringing tinnitus that he first noticed in the mid 
1980s.  He reported that the tinnitus occurred four to six 
times per day and lasted for one to two hours.  He also 
reported that he used to hear an intermittent clicking sound 
in his ears, but that he had not heard the sound since he 
began wearing hearing aids in September 2005.  Finally, the 
Veteran reported that both eardrums were perforated during 
submarine school in November or December 1974, and that his 
ears were bleeding after he was submerged 20 feet into the 
water.  

Upon audiological examination, pure tone thresholds, in 
decibels, were reported as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
        
40
LEFT
25
40
25
30
        
45

Speech recognition scores were 94 percent, bilaterally.  It 
was noted that acoustic and admittance findings were 
suggestive of normal middle ear pressure and admittance for 
both ears.  The diagnosis was mild sensorineural hearing loss 
from 1000 to 8000 Hertz in the right ear, and slight to mild 
sensorineural hearing loss from 250 to 3000 Hertz and 
moderate sensorineural hearing loss from 4000 to 6000 Hertz 
rising to a mild hearing loss at 8000 Hertz in the left ear.  

With respect to the Veteran's hearing loss, the VA examiner 
opined that because there was no separation hearing 
examination included in the claims file, an opinion regarding 
the etiology of his hearing loss could not be rendered 
without resorting to speculation.  

The Veteran has a current diagnosis of bilateral hearing 
loss.  See 38 C.F.R. § 3.385; Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(finding that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to [VA's] adjudication of the 
claim"); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998). 

However, the evidence of record does not support service 
connection for bilateral hearing loss on a direct basis.  
First, impaired hearing for VA purposes was not shown at any 
point during the Veteran's military service or for many years 
thereafter.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  The first complaint 
of hearing loss of record is dated in May 1980, during a VA 
examination in connection with the Veteran's claim for 
service connection for paranasal sinusitis.  However, hearing 
loss was not diagnosed at that time.  Thereafter, the Veteran 
did not seek treatment for hearing loss until August 2005, 
more than twenty-six years after his discharge from service.  
This period of time without complaints or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Veteran has provided competent and credible evidence that 
he was exposed to military noise from 45 caliber pistols and 
rifle training, and that he experienced popping and bleeding 
in his ears after he was submerged 20 feet into the water 
during submarine training.  See Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in some 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
However, the remaining evidence of record does not support a 
nexus between these inservice events and the Veteran's 
current bilateral hearing loss.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in service disease or injury and 
the current disability).

After a review of the claims file and upon physical 
examination of the Veteran, the October 2006 VA examiner 
opined that because there was no separation hearing 
examination included in the claims file, an opinion regarding 
the etiology of his hearing loss could not be rendered 
without resorting to speculation.  This opinion is therefore 
of little evidentiary value and amounts to what in essence is 
"nonevidence" of an etiological relationship to service.  See 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (holding that 
where a physician is unable to offer a definite causal 
relationship that opinion may not be utilized in establishing 
service connection as such an opinion is nonevidence).  The 
record is completely negative for any medical evidence 
linking the Veteran's current bilateral hearing loss to his 
military service.  Accordingly, service connection on a 
direct basis is not warranted.

Additionally, the evidence of record does not support service 
connection for bilateral hearing loss on a secondary basis.  
The record is completely negative for any medical evidence 
linking the Veteran's current hearing loss to his service- 
connected paranasal sinusitis.  See Hickson, 12 Vet. App. at 
253.  At no time during the Veteran's treatment for paranasal 
sinusitis in service was there any indication that his 
hearing was compromised.  Post-service, a March 2005 VA 
paransal sinusitis examination report noted a myriad of 
reported symptoms, none of which included hearing loss.  The 
report also indicated that ear, nose, and throat examinations 
were within normal limits.  There was no indication of 
hearing loss at this time.  An August 2005 VA treatment 
record from an audiological consult indicated mild 
sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear, but 
included no indication of a history of paranasal sinusitis or 
that paranasal sinusitis caused or aggravated the Veteran's 
hearing loss.  Finally, during the Veteran's October 2006 VA 
audiological examination, there was no indication of any link 
between his current bilateral hearing loss and paranasal 
sinusitis. 

Finally, while the Veteran claims that over a period of time, 
his paranasal sinusitis has damaged his hearing, his lay 
statements are not competent evidence to establish that a 
relationship exists between his paranasal sinusitis and 
hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b) (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for 
bilateral hearing loss is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected paranasal 
sinusitis, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


